Citation Nr: 1417382	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of renal cancer, including status post right nephrectomy, due to ionizing radiation. 

2.  Entitlement to service connection for residual of myofibroma tumor of the right inner cheek, due to ionizing radiation.

3.  Entitlement to service connection for a liver tumor, including a complex hepatic cyst, due to ionizing radiation.

4.  Entitlement to service connection for disability of the lymph nodes of the chest, due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1983 to July 1986. His DD 214 reflects that his military occupational specialty was a cannon crewman. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision from the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the RO in Philadelphia, Pennsylvania.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a May 2013 Board video conference and a transcript thereof is in the claim file. 

In August 2013, the Board remanded this case for further development.  Upon completion of that development, this case has now been returned to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board finally notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a March 2014 brief submitted by the Veteran's representative and additional VA treatment records dated to December 2013, they either are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  Residuals of renal cancer, including status post right nephrectomy, were not manifested during the Veteran's active duty service, nor are they otherwise related to such service, to include as due to ionizing radiation.  

2.  Residual of myofibroma tumor of the right inner cheek was not manifested during the Veteran's active duty service, nor is it otherwise related to such service, to include as due to ionizing radiation.  

3.  A liver tumor, including complex hepatic cyst, was not manifested during the Veteran's active duty service, nor is it otherwise related to such service, to include as due to ionizing radiation.  

4.  Disability of the lymph nodes of the chest was not manifested during the Veteran's active duty service, nor is it otherwise related to such service, to include as due to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of renal cancer, including status post right nephrectomy, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

2.  The criteria for service connection for residual of myofibroma tumor of the right inner cheek have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

3.  The criteria for service connection for a liver tumor, including complex hepatic cyst, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

4.  The criteria for service connection for disability of the lymph nodes of the chest, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R.  §§ 3.303, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in April 2011 that fully addressed all notice elements and was sent prior to the initial rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Further, in February 2013, the RO sent additional notice to the Veteran requesting information concerning the Veteran's asserted in-service radiation exposure, to include a Radiation Risk Activity Information sheet.  The Board recognizes that this subsequent VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notices was remedied by readjudication of the issues on appeal in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of private and VA treatment and an October 2013 medical opinion from the Under Secretary of Health.  The RO has requested all private treatment records identified by the Veteran in association with this claim and either received such records or a negative response.  Moreover, the Veteran's statements in support of the claim, as well as his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record.  Nevertheless, these records are silent with respect to any outstanding medical evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support this claims, including evidence that the Veteran might submit that may have been overlooked.  The Veteran was also specifically asked questions concerning the his in-service radiation exposure.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in its prior remand, the Board directed the RO to afford the Veteran another opportunity to identify relevant treatment records and refer the case to the Under Secretary of Health for a medical opinion.  In September 2013, the RO sent a letter to the Veteran requesting information concerning any outstanding evidence.  Moreover, in September 2013, the case was referred to the Under Secretary of Health for an advisory medical opinion.  The Board finds that the opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinion with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for residuals of renal cancer, including status post right nephrectomy, residual of myofibroma tumor of the right inner cheek, a liver tumor, including a complex hepatic cyst, and lymph nodes of the chest.  In his statements of record at the Board hearing, the Veteran has asserted that all of these disabilities are due to exposure to ionizing radiation.  Specifically, he has indicated that during the course of his duties, he was exposed to depleted uranium, which caused his current disabilities.  As the same evidence is applicable to all of the claims on appeal, the Board has addressed the issues under the same analysis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A 'radiation-risk activity' is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did not participate in a radiation-risk activity as defined above.  Nevertheless, service connection must also be considered under 38 C.F.R.  § 3.311.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For kidney cancer and any other cancer (with the exception of bone cancer and leukemia), the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Health for further consideration.

Although kidney cancer and any other cancer is included in the list of 'radiogenic' diseases at 38 C.F.R. § 3.311(b), that regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing 'still requires a case-by-case determination of service connection for each claim based on one of the listed diseases.'  See Ramey v. Brown, 120 F.3d at 1245.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) are negative for any cancer but do note that he had a tooth extracted in October 1985.  Importantly, a May 1986 service examination prior to discharge was silent with respect to any abnormalities.  The endocrine and genitourinary systems were clinically evaluated as normal.  There were no abnormalities noted on the face either.  In his contemporaneous medical history, there was also no report of any symptoms associated with the disabilities on appeal.  The Veteran only reported knee discomfort, headaches and a broken finger.  

The Veteran's service personnel records show that he served in Europe, including Germany, from January 1984 to June 1985.  On file are military certificates which show that the Veteran completed a "WA 220A-4, 8 Inch M753 Atomic Projectile Prefire Assembler Course" in May 1984.  He performed as a cannoneer with Alpha Battery, 3rd Battalion, 16th Field Artillery, 8th Infantry Division at Baumhold, Germany from December 1983 to July 1985.  He performed from August to September 1985 as a cannoneer of Bravo Battery, 1st Battalion, 11th Field Artillery, 9th Infantry Division.  Nevertheless, the service personnel records do not include a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  

In August 2011, the RO wrote the U.S. Army Dosimetry Center and requested a DD 1141, Record of Exposure to Ionizing Radiation, or equivalent record, of the Veteran's alleged in-service exposure to radiation.  In September 2011 the U.S. Army Dosimetry Center replied that after a search, no records of the Veteran could be located. 

A report of a February 2011 Consultation by Dr. J. A., an Associate Professor of Medicine, Division of Hematology and Oncology, Medical Director, Penn State Hershey Medical Group reflects that the Veteran had renal cell carcinoma.  He had worked as a nuclear weapons assembler in the Army and was exposed to depleted uranium from 1983 to 1985.  In 2008 he had developed, in part, left-side rib pain.  A February 2008 CAT scan revealed a right kidney lesion, a fatty liver and a possible hemangioma.  A CAT scan in March 2008 revealed pulmonary nodules and a right renal mass.  He had a right nephrectomy in March 2008 for pathologically determined conventional, clear cell carcinoma.  Due to a questionable abnormality, the left 10th rib was resected in April 2008 but there was no malignant pathology found.  In 2010 he developed a lesion of the inner right cheek, which was excised in March 2010 and the pathology was consistent with a myofibroma.  He underwent re-excision in December 2010. 

Dr. J. A. noted that there were two questions: the first was whether the myofibroma was related to the renal cancer and the second was whether these were both related to prior uranium exposure.  After a physical examination and laboratory studies it was stated that the questionable hepatic lesion, which had not been biopsied, was felt to represent a hemangioma versus a complex cystic lesion.  The Veteran also had stable, tiny, pulmonary nodules.  DNA sequencing was negative for "Von Hippel-Lindau point mutations" but this did not completely rule out the possibility of Von Hippel-Lindau syndrome.  His myofibroma was non-malignant spindle cell neoplasm more commonly seen in infants and adolescents, but could be seen in adults, usually in para-oral locations.  Whether or not the renal cell carcinoma and/or myofibroma were related to his exposure to depleted uranium in the early to mid-1980s could not be completely established. 

In an undated statement from Dr. J. A. it was reported that the Veteran had a history of myofibroma and renal cell carcinoma.  He had been exposed to depleted uranium during service from January 1984 to 1986.  It had been established in medical literature that chronic exposure to low-dose radiation could result in myofibromas, renal cell carcinomas, and other malignancies.  The time interval from radiation exposure to development of malignancy was on the order of more than 10 years for most malignancies.  The Veteran's myofibroma was diagnosed in 2010 and the renal cell carcinoma in 2008.  These time frames were certainly within the realm of possible radiation-induced malignancies. 

A private CT of the Veteran's chest in February 2011 revealed some shotty nodes and his right kidney was surgically absent.  The impressions were right nephrectomy changes, and indeterminate hypodense lesion of the right lobe of the liver. 

VA treatment records associated with the claims file showed that the Veteran presented for an initial appointment in March 2011 and reported a history of exposure to ionizing radiation.

At the May 2013 videoconference hearing, the Veteran's representative asserted that the U.S. Army had been unable to locate the Veteran's "1141" which would have documented his exposure to ionizing radiation.  The Veteran testified that he was a crewman of Bravo 13.  He had been selected for special weapons training at Ft. Sill, Oklahoma.  He had attended special weapons classes there and worked on two types of projectiles, the M422 atomic projectile and the M753 atomic projectile.  In working with the M422 projectiles he was exposed to depleted uranium.  To make larger or smaller nuclear detonations, uranium rings were either added or subtracted from the projectile.  See Board hearing testimony at page 3.  In doing so, he had "open handedly handled those depleted uranium rings on a daily basis" during his training.  They had been told that in such training he would be exposed to "low-range alpha emitters" which could enter the body via the ears, eyes, nose, mouth, and any open cuts or wounds.  They were to use band-aids and ensure that they washed their hands before eating.  This activity had occurred during his training from 1983 to 1986.  Id. at page 4. 

The Veteran also testified that he had then been sent to Germany, with the 3rd Battalion, 16th Field Artillery, to Baumholder, West Germany, in the 8th Infantry Division.  He had been assigned to the Special Weapons section of Alpha Battery.  His work had been in a bunker in the basement of the barracks and in a transport vehicle in the field.  He had ate and slept in the vehicle in which the projectiles were kept.  Id. at page 4.  He and others had had to constantly train by assembling and disassembling the nuclear projectiles.  At times they had had to wipe off "radioactive spalling" or radioactive rust off of the nuclear projectiles.  Id. at page 5.  He had not worn any protective gear.  He had certificates which proved that he had had the training for the M422 and M763.  Id. at page 6.  He had never had to actually fire a cannon containing a nuclear projectile; rather, his exposure came from the constant training of assembling and disassembling the nuclear projectiles.  Id. at page 7. 

The Veteran also testified that he had no family history of cancer and did not smoke or drink.  Id. at page 8.  The Veteran's wife testified that he had been diagnosed with cancer in 2008.  A rib had been removed from the left side of his chest because it had been thought that he had cancer at that site.  A year or two later, he developed a tumor, myofibroma on his face, at which time a surgeon had asked if the Veteran if he had been exposed to depleted uranium and stated that it was not a coincidence that he had renal cell carcinoma and myofibroma.  Id. at page 8.  The service representative further stated that the Veteran's renal cell cancer was diagnosed in 2008 and the myofibroma was diagnosed in 2010.  Id. at page 10.  The Veteran testified that a urinalysis 28 years after his in-service radiation exposure revealed that he still had radiation in his urine.  He had worked after service as an electrician and had not been exposure to radiation after service.  Id. at page 11. 

VA electronic medical (CAPRI) records contained in the Virtual VA paperless claims processing system include records from October 2012 to December 2013. An October 2012 notation observed that based on the Veteran's history, he had been told in the past that the types of cancer which he had had were rare and might be related to radiation exposure.  He reported that while serving in the military he had been exposed to radiation.  A November 2012 record found a hepatic lesion which was characterized as a complex hepatic cyst and diffuse hepatic steatosis.  In December 2012, it was noted that he had had a right nephrectomy for renal cancer, and had "myofibroma" diagnosed and resected in 2010, and that he had nodular lesions on his liver of uncertain significance.  It was believed that these cancers might be related to exposure to depleted uranium in the 1980's.  The Veteran reported having had very close contact with the uranium during that time on a daily basis.  Also in December 2012 Dr. C. M. [author of the subsequent May 2013 letter] stated that he needed "to review literature regarding kidney disease and uranium exposure."  In February 2013 it was reported that the underlying kidney disease was of uncertain etiology but most likely, he had diabetic nephropathy; however, given his unusual history other etiologies remain possible, such as "Primary/Secondary FSGS v. MCD (although unlikely)." 

The CAPRI records in Virtual VA also show that on December 14, 2012, a VA physician was to help to make arrangements for the Veteran to have "Depleted Uranium" testing done at the VA Medical Center in Coatesville.  However, the CAPRI records do not contain any follow-up notations as to whether such testing was actually perform and, if so, what the results were.   Follow up treatment records continue to show that the Veteran reported being exposed to uranium during service.  An April 2013 laboratory report showed that the Veteran had 0.002 mcg/g ratio of uranium/creatinine, which was within the standard range, and the ratio of U235/U238 was noted to be below detection limit.  

A May 2013 statement from Dr. C. M. of the "University of Pennsylvania /VAMC Philadelphia" reflects that he had managed the Veteran's chronic kidney disease that was thought to be secondary to a combination of diabetic nephropathy in addition to hyperfiltration injury suffered after the Veteran's right sided total nephrectomy for renal cell carcinoma.  The Veteran had had a multitude of cancers, renal cell carcinoma, myofibroma, "PLEVA," and had a liver mass, and this was highly unusual for someone his age.  It was believed that this was likely related to exposure to depleted uranium during his time in the military. 

In support of his claim, the Veteran also submitted internet publications concerning exposure to depleted uranium.  Importantly, one of the articles indicated that inhalation of depleted uranium dust was the most likely route for uranium to enter the body and do serious damage.  

As directed in the Board's prior remand, in September 2013, the Veteran's case was sent to the Under Secretary of Health for an advisory opinion.  An opinion was prepared in October 2013.  The doctor noted the Veteran pertinent history, including the lack of DD Form 1141 documenting exposure to ionizing radiation.  The doctor observed that inhalation of dust was considered to be the major pathway of exposure to depleted uranium, aside from retained shrapnel fragments.  Normal human intake of natural depleted uranium from water, food and air contributed to the human body around 90 micrograms, two-thirds of which was in the skeleton, 16% in the liver, 8 percent in the kidneys and remainder in other tissues.  The examiner found that the Veteran's intake of depleted uranium would have most likely been via inhalation.  However, there was no report in the record of inhalation exposure.  

The examiner observed by analogy that a tank driver would have a total maximum dose of 90 microsieverts, or 9 millirems per month, which assumed a full dose of depleted uranium as well as shielding in the tank turret and body.  The examiner observed that the Veteran's dose was likely much less and not likely much above natural background radiation levels as he did not spend the same amount of time in close proximity to depleted uranium as a tank driver.  Nevertheless, even given the likelihood of less exposure, the examiner assigned the same dose to the Veteran.  As such, with the time of service being 36 months X 9 millirems per month, the calculated dose would equal 324 millirems.  The doctor observed that the Health Physics Society in its Radiation Risk in Perspective  position statement revised in August 2004 recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement determined that there was substantial and convincing scientific evidence for health risks following high-dose exposure.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects were either too small to be observed or nonexistent.  As such, the doctor opined that it was unlikely that the Veteran's renal cell carcinoma, myofibroma, liver lesion and lymph nodes can be attributed to radiation exposure, specifically depleted uraninum exposure, while in the military service.  

Thus, based on this opinion, in November 2013, the VA Director of Compensation Service found that there was no reasonable possibility that the Veteran's disabilities resulted from exposure to ionizing radiation in service. 

Based on a thorough review of the evidence, the Board must find the October 2013 official and detailed opinion to be highly probative on the question of the Veteran's exposure to radiation during the risk activity at issue.  As such, the Board cannot find that service connection is warranted where the probative evidence weighs against finding any significant exposure to radiation.  The Board recognizes the Veteran's assertions and his belief that his current disabilities are related to exposure to depleted uraninum in service.  While the Board accepts the Veteran's statements concerning his duties in service; nevertheless, he is not competent to render or calculate an actual dose estimate or provide such a complex medical opinion.  In this regard, there is simply no competent evidence of significant radiation exposure in service.  The U.S. Army Dosimetry Center had no records of radiation exposure for the Veteran.  Importantly, the October 2013 opinion determined that the Veteran's exposure would be too small to cause significant health risks.  

Moreover, as the cause of his disabilities involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, his contentions are outweighed by the October 2013 findings.  
 
While the Board sympathizes with the Veteran's frustration, it cannot find that service connection is warranted for residuals of renal cancer, including status post right nephrectomy, residual of myofibroma tumor of the right inner cheek, a liver tumor, including a complex hepatic cyst, and lymph nodes of the chest on the basis of radiation exposure when the most probative evidence clearly indicates that the Veteran was not actually exposed to significant radiation during service.  The Board recognizes that in a December 2013 statement, the Veteran asserted that this opinion was insufficient because he was never a tank driver and that he was exposed through his skin.  Nevertheless, the Under Secretary was aware of the Veteran's history and contentions.  He also clearly determined that the most likely exposure was through inhalation.  A finding that is supported by internet documentation submitted by the Veteran.  Given the lack of documentation of any exposure for the Veteran, he calculated a dose estimate by analogy, which in his opinion still would have been higher than the Veteran's actual exposure, and found based on this estimate that the Veteran's exposure would have been too low to cause any significant health risks.  The Board must find that the official evidence of record, is more probative in this case than the Veteran's testimony regarding his belief that he was, in fact, exposed to significant ionizing radiation during his participation in the risk activity.

The Board acknowledges the opinions of Dr. J.A. where he initially indicated whether or not the renal cell carcinoma and/or myofibroma were related to the Veteran's exposure to depleted uranium in the early to mid-1980s could not be completely established.  However, he subsequently indicated that the time interval from radiation exposure to development of malignancy was on the order of more than 10 years for most malignancies.  The Veteran's myofibroma was diagnosed in 2010 and the renal cell carcinoma in 2008.  These time frames were certainly within the realm of possible radiation-induced malignancies.  Nevertheless, while Dr. J.A. indicated that the time frame was within the realm of possibility, he never clearly opined that there was any relation.  In this regard, this opinion only suggests the possibility of a relationship given the time frame and, thus is too speculative to establish a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 33  (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Moreover, the examiner primarily relied on the Veteran's own history of exposure as opposed to any actual dose estimates.  Therefore, such a medical opinion would not provide persuasive support for the claim and it outweighed by the October 2013 opinion. 

The Board also recognizes that Dr. C.M. opined that it was believed that the Veteran's disabilities were likely related to exposure to depleted uranium during his time in the military.  However, again, as this opinion was not based on any sort of dose estimate and simply on the Veteran's own history of exposure, the Board must find that it has minimum probative value and is outweighed by the more probative October 2013 opinion by the Under Secretary.  Likewise, any opinion provided in the VA treatment records would also have minimum probative value given that they, too, would be based on the Veteran's history of exposure as opposed to a dose estimate calculating actual exposure.  

The Board concludes that the preponderance of the evidence demonstrates that, for the purposes of considering entitlement to service connection for residuals of renal cancer, including status post right nephrectomy, residual of myofibroma tumor of the right inner cheek, a liver tumor, including a complex hepatic cyst, and lymph nodes of the chest, under 38 C.F.R. § 3.311, the Veteran was not exposed to a significant amount of ionizing radiation during service to lead to the disabilities on appeal.  Thus, service connection is not warranted under 38 C.F.R. § 3.311.

As stated above, under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In the instant case, the Board notes that the disabilities were first diagnosed in 2008 and 2010, many years after the Veteran's discharge from service.  Moreover, there is simply no competent evidence suggesting that the Veteran's disabilities are directly related to service or had its onset during the one-year period after service.  The Veteran has not contended otherwise.  Further, there has been no medical or lay evidence of pertinent symptomatology since service.  See Walker, cited above.  This lengthy period following service prior to any shown manifestation of the Veteran's disabilities weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In this case, the most competent evidence shows that the Veteran's residuals of renal cancer, including status post right nephrectomy, residual of myofibroma tumor of the right inner cheek, a liver tumor, including a complex hepatic cyst, and lymph nodes of the chest are unlikely to have been caused by or aggravated by the Veteran's military service, to include exposure to ionizing radiation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of renal cancer, including status post right nephrectomy, residual of myofibroma tumor of the right inner cheek, a liver tumor, including a complex hepatic cyst, and lymph nodes of the chest.   Consequently, the benefit-of-the-doubt rule does not apply, and these claims must be denied. 38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of renal cancer, including status post right nephrectomy, residual of myofibroma tumor of the right inner cheek, a liver tumor, including a complex hepatic cyst, and lymph nodes of the chest, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


